Citation Nr: 1423160	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11 06-997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from August 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board in March 2011.  A March 2013 notice letter indicates that the Veteran was scheduled for and notified of such a hearing; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board finds that there is no outstanding hearing request in this case.

The Veteran's claim was adjudicated using the Veterans Benefits Management System electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss that is related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The results of the July 2009 and September 2013 hearing tests show that the Veteran has hearing loss that meets the VA definition of a hearing loss disability.  38 C.F.R. § 3.385.  However, both the July 2009 and September 2013 VA examiners indicated that they could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  Their conclusions were based on the fact that only whispered voice testing was used during the Veteran's service.  

In May 2014, the Board obtained an opinion from the Veterans Health Administration (VHA).  The audiologist detailed the Veteran's in-service and post-service noise exposure and noted the lack of hearing protection during service.  She indicated that the Veteran's current hearing loss was consistent with his noise exposure history and cited to medical literature to support her determination.  She concluded that it was at least as likely as not that the Veteran's bilateral hearing loss was due to military noise exposure.  Therefore, the Board finds that service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


